The following is an examiner’s statement of reasons for allowance: In view of the amendment dated 5/6/21 and upon reconsideration the instant claims are neither taught nor suggested by the prior art.  The Goethals reference applied as prior art prepares a combination of cyclic silanes as found in (a) but there is no teaching or indication as to what the weight ratio is between the two cyclic silanes.  The silanes are prepared simul-taneously in a single reaction such that there is no evidence or suggestion of any kind of weight ratio between them.  Additionally there is no motivation to adjust and/or optimize a ratio since Goethals prepares this silica dense layer only to show the properties of the coating thereon. Furthermore there is nothing that indicates what the pore diameter or the surface area is of the resulting silica in Goethals.  In lack of any motivation to optimize and/or adjust it, these limitations also lend novelty and unobviousness to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  


Mgm
5/12/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765